DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 4-7, 21-22, 27, and 28 are amended. Claim 32 is added. Claims 1-7 and 21-32 are pending in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-7 and 21-32 are rejected under 35 U.S.C. 103 as being unpatentable over Han, "MR-based synthetic CT generation using a deep convolutional neural network method" in view of Hagiwara et al., “Contrast-enhanced synthetic MRI for the detection of brain metastases”.
 	Regarding claim 1, Han discloses a method for synthesizing a magnetic resonance (MR) contrast image (Abstract-Purpose, last sentence; a method for sCT generation and evaluate its performance on a set of brain tumor patient images using a deep convolutional neural network (DCNN)), the method comprising:  
 	using a trained deep neural network to synthesize the contrast image from a quantitative acquisition (Section 4 and Section 5; the DCNN model is proposed for synthetic CT (sCT) generation using conventional, T1-weighted MR images (i.e., MR images are inputted into the DCNN for training to generate the synthetic CT (sCT); and 
 	outputting the contrast image synthesized by the trained deep neural network (Figs. 4-5, second column; Section 3.B; outputting sCT results from DCNN).
 	Han discloses claim 1 as enumerated above, but Han does not explicitly disclose performing a quantification scan and the synthesized MR contrast image as claimed.
 	However, Hagiwara discloses synthetic magnetic resonance imaging (MRI), a technique that enables creation of various contrast weighted images from a single MRI quantification scan (Abstract-Background). Quantitative MRI was performed by using the two dimensional QRAPMASTER pulse sequence which MR images are collected. The acquired data (i.e., MR images) were used to calculate T1, T2, and PD maps at each slice position, which were then used to calculate the synthetic MR images and synthetic MR images were created in real-time (page 2, right column – MRI, second paragraph).
 	Therefore, taking the combined disclosures of Han and Hagiwara as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate synthetic magnetic resonance imaging (MRI), a technique that enables creation of various contrast weighted images from a single MRI quantification scan. Quantitative MRI was performed by using the two dimensional QRAPMASTER pulse sequence which MR images are collected. The acquired data (i.e., MR images) were used to calculate T1, T2, and PD maps at each slice position, which were then used to calculate the synthetic MR images and synthetic MR images were created in real-time as taught by Hagiwara into the invention of Han for the benefit of enabling creation of various contrast weighted images from a single MRI quantification scan (Hagiwara: Abstract-Background).
 	Regarding claim 2, the method of claim 1, Hagiwara in the combination further disclose wherein performing the quantification scan comprises acquiring MR signals with a multi-delay multi-echo (MDME) sequence (page 2, right column – MRI, second paragraph).
 	Regarding claim 3, the method of claim 1, Hagiwara in the combination further disclose wherein the quantitative acquisition is multiple complex images reconstructed from MR signals acquired by the quantification scan (page 2, right column – MRI, second paragraph).
 	Regarding claim 4, the method of claim 1, Han in the combination further disclose wherein the MR contrast image synthesized by the trained deep neural network is one of T1-weighted image, T-2 weighted image, T1-FLAIR image, T2-FLAIR image, proton density weighted image, and STIR image (Section 4).
 	Regarding claim 6, the method of claim 1, Han in the combination further disclose comprising: 
 	receiving, at the trained deep neural network, a target contrast type for the synthesized MR contrast image (Abstract-Results, last sentence).
 	Regarding claim 7, the method of claim 6, Han in the combination further disclose comprising: 
 	using a trained discriminator to determine whether the synthesized MR contrast image is of realistic image quality; and in response to determining that the synthesized MR contrast image is not of realistic image quality, outputting an indication to indicate that (Section 2.D).
 	Regarding claim 21, the method of claim 6, Han in the combination further disclose comprising: 
 	using a trained classifier to determine the contrast type of the synthesized MR contrast image; determining whether the determined contrast type matches the target contrast type; and in response to determining that the determined contrast type does not match the target contrast type, outputting an indication to indicate that (Section 2.B).
 	Regarding claim 22, this claim recites substantially the same limitations that are performed by claim 1 above, and it is rejected for the same reasons.
 	Regarding claim 23, this claim recites substantially the same limitations that are performed by claim 2 above, and it is rejected for the same reasons.
 	Regarding claim 24, this claim recites substantially the same limitations that are performed by claim 4 above, and it is rejected for the same reasons.
 	Regarding claim 25, the MRI system of claim 22, Han in the combination further disclose comprising a memory storing the trained deep neural network (Section 2.D).
 	Regarding claim 26, the MRI system of claim 25, Han in the combination further disclose wherein the trained deep neural network is a multi-scale U-Net convolutional neural network (CNN) with an encoder-decoder structure (Section 2.D).
 	Regarding claim 27, this claim recites substantially the same limitations that are performed by claims 1, 6-7, and 21 above, and it is rejected for the same reasons.
 	Regarding claim 28, this claim recites substantially the same limitations that are performed by claim 7 above, and it is rejected for the same reasons.
 	Regarding claim 29, this claim recites substantially the same limitations that are performed by claim 21 above, and it is rejected for the same reasons.
 	Regarding claim 30, this claim recites substantially the same limitations that are performed by claim 4 above, and it is rejected for the same reasons.
 	Regarding claim 31, the method of claim 30, Han in the combination further disclose wherein the trained deep neural network uses one set of parameters for all contrast types (Section 4).
 	Regarding claim 32, the method of claim 1, Han and Hagiwara in the combination further disclose wherein the quantification scan (Hagiwara: page 2, right column – MRI, second paragraph; MR images are collected to create the synthetic MR images) is the input to the trained deep neural network (Han: Section 4 and Section 5; MR images are inputted into the DCNN for training to generate synthetic images).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Han, "MR-based synthetic CT generation using a deep convolutional neural network method" in view of Hagiwara et al., “Contrast-enhanced synthetic MRI for the detection of brain metastases” and further in view of Kapanen et al, "T1/T2*-weighted MRI provides clinically relevant pseudo-CT density data for the pelvic bones in MRI-only based radiotherapy treatment planning".
 	Regarding claim 5, the method of claim 1, Han and Hagiwara in the combination do not explicitly disclose wherein the MR contrast image synthesized by the trained deep neural network is a T2*-weighted image as claimed.
 	However, Kapanen discloses the essential characteristics of bones have also been evaluated simply by using anatomical T1/T2*-weighted gradient echo MRI (pages 612-613).
 	Therefore, taking the combined disclosures of Han, Hagiwara, and Kapanen as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the essential characteristics of bones have also been evaluated simply by using anatomical T1/T2*-weighted gradient echo MRI as taught by Kapanen into the inventions of Han and Hagiwara for the benefit of enabling generation of clinically relevant pseudo-CT data for the pelvic bones from one MRI series (Kapanen: Abstract-Conclusions).

Response to Arguments
Applicant's arguments with respect to claims 1-7 and 21-32 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN D HUYNH whose telephone number is (571)270-1937. The examiner can normally be reached 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAN D HUYNH/Primary Examiner, Art Unit 2665